DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the mold hole" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Urban (US-4588050).
Regarding claim 11, Urban discloses a reinforcement plate (2) having an outboard surface, an inboard surface (fig 1a); and a retention plate (34) having an outboard surface, an inboard surface (figs 1a and 1c), and a locking projection (12) that cooperates with the reinforcement plate to mechanically lock the retention plate to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate (figs 1a and 1c), wherein the retention plate (34) includes a plurality of retention members (15 and/or 16, figs 1c and 1a) configured to interlock a friction pad (8).  Wherein the plurality of retention members (15) project from the inboard surface of the retention plate to interlock the friction pad (15/16, fig 1a and 1c), and wherein the plurality of retention members is located on the inboard surface (figs 1 a and 1c) of the retention plate (34) separate from the locking projection (12) and the mold hole (4) (figs 1a and 1c).  
Regarding claim 12, Urban discloses wherein the plurality of retention members includes a plurality of angled protrusions or a plurality of hooks (15 and/or 26, figs 1a, 1c, and/or 2).
Regarding claim 14, Urban discloses wherein the friction pad (8) having a friction surface and an attachment surface (fig 1a), wherein the attachment surface is attached to the inboard surface of the retention plate (fig 1a).
Regarding claim 15, Urban discloses wherein the retention plate includes a plurality of retention members (15/16/26) that interlock the friction pad at the attachment surface (figs 1a, 1c, and 2).

Claim(s) 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Le Bris (US-6135244).

Regarding claim 16, LeBris discloses a reinforcement plate (1) having an outboard surface, an inboard surface (figs 8 and 9), and a mold hole (8); and a retention plate (3) having an outboard surface, an inboard surface (fig 10), and a locking projection (7) that cooperates with the mold hole (8 ) of the reinforcement plate (1) to mechanically lock the retention plate (3) to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate (figs 8-10, col. 4, lines 5-39), wherein the locking projection (7) includes a flanged edge (fig 9) which rests against the outboard facing surface of the retention plate (figs 8-10 and col. 4, lines 18-23), wherein the mold hole is configured to retain at least a portion of friction pad material (19) from a friction pad (fig 4, col. 4, lines 24-26) and wherein the reinforcement plate (1) is thicker than the retention plate (3)(figs 1 and 3-10, wherein 1 is thicker than 3).
Regarding claim 17, Le Bris discloses wherein the outboard facing surface is a counter bore step in a mold hole of the reinforcement plate (figs 8-10 and col. 4, lines 18-23).
Regarding claim 18, Le Bris discloses wherein the flanged edge (7, at least at 3) is remote from an outboard surface of the reinforcement plate (7, at least at 1).
Regarding claim 19, Le Bris discloses wherein the friction pad (2) having a friction surface and an attachment surface (fig 1), wherein the attachment surface is attached to the inboard surface of the retention plate (fig 2, 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosco (US-7568561) in view of Arbesman (US-6367600).
Regarding claim 11, Bosco discloses a reinforcement plate (16) having an outboard surface, an inboard surface, and a mold hole (52/53); and a retention plate (20) having an outboard surface, an inboard surface, and a locking projection (at least one or more of the tabs on 24/25) that cooperates with the mold hole (52/53) of the reinforcement plate to mechanically lock the retention plate (20) to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate (fig 4, col. 4, lines 16-30), 
Bosco lacks wherein the retention plate includes a plurality of retention members.  Arbesman teaches wherein a retention plate includes a plurality of retention members (3 including 4/5/6) configured to interlock a friction pad (10) (figs 6 and 7), wherein the plurality of retention members project from the inboard surface (2) of the retention plate to interlock the friction pad (figs 6 and 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the backing plate of Bosco with the retention members of Arbesman at least to provide an improved bond between it and the friction pad, thereby eliminating the need for adhesive application. In addition, it also increases the structural strength of the backing plate, without increasing the cost of producing the backing plate (Arbesman, col. 2, lines 39-45).
Regarding claim 13, Arbesman teaches wherein the plurality of retention members (3) includes a plurality of hollow extensions (4/5), wherein each hollow extension of the plurality of hollow extensions has a first diameter at the outboard surface of the retention plate (fig 6, at least at or near the outer surface of 5) and a second diameter at the inboard surface of the retention plate (fig 6, at least at the inner surface of 4), wherein the first diameter is greater than the second diameter (fig 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the backing plate of Bosco with the retention members of Arbesman at least to provide an improved bond between it and the friction pad, thereby eliminating the need for adhesive application. In addition, it also increases the structural strength of the backing plate, without increasing the cost of producing the backing plate (Arbesman, col. 2, lines 39-45).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Bris (US-6135244) in view of Urban (US-4588050).
Regarding claim 20, Lebris discloses the brake pad as set forth above but lacks a plurality of retention members that interlock with the friction pad.  Urban teaches a brake pad (fig 1a) wherein a friction material 8 is secured to a backing plate (2) through retention plate (34) legs (12) and a plurality of retention members (15/16/26) that interlock the friction pad.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the brake pad of Le Briss with the plurality of retention members of Urban in order to further enhance securement of the friction material to the backing plate structure (Urban, col. 3, lines 22-24). 
Allowable Subject Matter
Claims 1-5, 7, and 10 are allowed. 
Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered.  Regarding amended claim 11, the arguments pertaining to Le Bris, Bosco, Roehling, and Stacy are persuasive and overcome the previous 102 rejections.  
The arguments pertaining to Urban are not persuasive.  Applicant argues that Urban does not disclose mold holes.  It is noted that claim 11 has not properly defined a mold hole wherein a mold hole has not been structurally claimed.  Claim 11 only appears to require that the retention members be separate from a mold hole.  As set forth above, at least holes 4 have been interpreted as a mold hole of member 2 and hole 4 has been interpreted to be separate from the retention members 15/16/26.  
Regarding claim 16, Applicant’s arguments pertaining to Le Bris have not been found persuasive.  Applicant has amended claim 16 to include that the reinforcement plate is thicker than the retention plate.  Applicant argues that because the plate (3) of Lebris is for sound dampening it cannot be a retention plate, Examiner respectfully disagrees. At least in figs 8-10 and col. 4, lines 18-23, Le Bris discloses wherein “each boss 7 may also comprise a circular peripheral ledge or collar (not shown) for example obtained by hammering and caused to rest upon the corresponding a circular edge of the opening 5 of the noise-preventing plate 3 through which this boss is inserted”.  Since the boss 7 may comprise said ledge or collar, it has been interpreted to at least also retain the plates together. Since plate 1 is thicker than plate 3, it has been interpreted that the prior art anticipates the recited structure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657